SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended November 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53375 GUINNESS EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) Suite 515 - 125 Customs Street West Auckland, New Zealand 1010 (Address of principal executive offices)(Zip Code) (509) 252-9157 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 129,325,000 shares of common stock issued and outstanding as of January 18, 2011. Table of Contents GUINNESS EXPLORATION, INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Consolidated Balance Sheets at November 30, 2010 (unaudited) and May 31, 2010 (audited) 1 Unaudited Consolidated Statements of Operations for the three month periods ended November 30, 2010 and November 30, 2009 and the Exploration Stage Period of July 15, 2005 to November 30, 2010 2 Unaudited Consolidated Statements of Cash Flows for the three month periods ended November 30, 2010 and November 30, 2009 and the Exploration Stage Period of July 15, 2005 to November 30, 2010 3 Unaudited Consolidated Supplemental Disclosure of Cash Flow Information for the three month periods ended November 30, 2010 and November 30, 2009 and the Exploration Stage Period of July 15, 2005 to November 30, 2010 4 Unaudited Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities for the three month periods ended November 30, 2010 and November 30, 2009 and the Exploration Stage Period of July 15, 2005 to November 30, 2010 4 Unaudited Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II. Other Information 37 Item 1. Legal Proceedings 37 Item 1a. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 38 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) QII-11 Six Month Period Ended November 30, 2010 GUINNESS EXPLORATION, INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets November 30, (unaudited) May 31, (See Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets OTHER ASSETS Mineral property (Notes 2, 4, 5, 6, 7, and 9) - - Total other assets - - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable (Note 5) - Total current liabilities $ $ COMMITMENTS AND CONTINGENCIES (Notes 3, 4, 5, 6, 7, 8 and 9) - - STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 100,000,000 shares authorized with par value $0.001 authorized, 0 shares issued and outstanding $
